Title: To Thomas Jefferson from Le Roy, 10 January 1788
From: Le Roy
To: Jefferson, Thomas



Monsieur
aux Galeries du Louvre ce 10 Janvier 1788

Permettez vous que J’aye L’honneur de vous faire remettre cette lettre pour vous prier de la faire passer à M. Franklin par la premiere Occasion favorable. Je vous en Serai très obligé. C’est une lettre de M. De Buffon et par laquelle ce grand Ecrivain remercie votre Illustre compatriote de La lettre pleine de Sentiment et d’intérêt qu’il lui a écrite il y a quelque tems Sur la maladie fâcheuse dont ils Sont attaqués l’un et L’autre. C’est une chose vraiment touchante que ce commerce de Sensibilité à travers les Mers entre deux Vieillards si célèbres, et d’un mérite aussi rare.
M. Paine, Monsieur, m’avoit fait espérer qu’il m’avertiroit Lorsque des Dames Virtuoses iroient chez vous pour Jouïr de L’instrument nouveau et curieux que vous avez, mais Je crains que son départ pour L’Angleterre ne s’y oppose. Quoiqu’il en Soit j’aurai au premier moment L’honneur de vous aller voir et de vous renouveller Les assurances des Sentimens de l’attachement distingué avec Lequel J’ai L’honneur d’être Monsieur Votre très humble et très obéïssant Serviteur,

Le Roy

